Dismissed and Opinion filed December 18, 2003








Dismissed and Opinion filed December 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01085-CV
____________
 
JOHNNY WILLIAMS BOWERS,
Appellant
 
V.
 
PENNY LYNN BOWERS, Appellee
 

 
On Appeal from the 257th
District Court
Harris County, Texas
Trial Court Cause No.
02-57769
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment allegedly signed September
12, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On November 13, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 18, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.